PER CURIAM.
The appellants, Campagna Construction Co. and Italo Campagna, appeal from an adverse final judgment entered in an action against them by appellee Riverview Condominium Corp. for breach of contract, negligence and breach of warranty in connection with the construction and sale of appellee’s condominium apartments.
The liability of appellants was established by the Circuit Court for Dade County pursuant to its order striking the pleadings of the appellants and entering a default against them for the continued and willful violations of orders of the court regarding discovery proceedings.
The circuit court, in a non-jury trial on the issue of damages, found that the evidence established that the reasonable cost of repair and/or replacement of the defective or omitted components of the building which were the subject of the lawsuit to-talled $229,241.41, and entered judgment against appellants for that amount.
Appellants contend that the trial court erred in the entry of its judgment because: (1) appellants were not given adequate notice or opportunity to be heard, (2) the court allowed a trial to be held to ascertain an amount of unliquidated damages, (3) the evidence did not support the amount determined in the final judgment, (4) the court failed to recognize appellee’s failure to mitigate damages, (5) the court found damages which were not probable, proximate or natural results of appellants’ actions, and (6) the court found damages which were speculative.
We have carefully considered appellants’ contentions in the light of the record, briefs and arguments of counsel and have found them to be totally without merit. Therefore, finding that no reversible error has been demonstrated, we affirm the judgment appealed.
Affirmed.